        Case 1:20-cv-01396-SKO Document 3 Filed 10/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KENYON DERRAL BROWN,                                    Case No. 1:20-cv-01396-SKO (PC)

10                        Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
11             v.                                             TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE
12    NORTH KERN STATE PRISON, et al.,
                                                              45-DAY DEADLINE
13                        Defendants.
14

15            Plaintiff has not paid the $400 filing fee for this action or submitted an application to
16   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS
17   Plaintiff, within 45 days of the date of service of this order, to submit the attached application to
18   proceed in forma pauperis, completed and signed, or, in the alternative, pay the $400 filing fee.
19   No requests for an extension of time will be granted without a showing of good cause. Failure to

20   comply with this order will result in dismissal of this action.

21
     IT IS SO ORDERED.
22

23   Dated:     October 2, 2020                                      /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          1
